PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/450,207
Filing Date: 13 Oct 2009
Appellant(s): Andell et al.



__________________
Scott A. McCollister
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed November 17, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of 

(2) Response to Argument
Regarding Appellant’s arguments concerning Sorensen failing to disclose “recognition of what dentist is operating the equipment (see page 9 of the Brief),” the Examiner respectfully disagrees.
Sorensen clearly discloses displaying the name of the dentist logged into the system (see fig 4, where user name “Dr. Frank” is shown; also see paragraphs [0005] and [0103]; e.g., individual dentists in a dental practice have access to shared data stored on a server; as evidenced in fig 4, the system recognizes individual dentists after they log in; the dentists are also able to choose their own settings for the dental unit).

Regarding Appellant’s arguments concerning Sorensen failing to disclose “(i) parameters being recorded to be part of a user-specific operating profile, (ii) a dentist personally configuring such parameters, (iii) a user interphase [sic] of a dental unit having a display…and (iv) configuring a view on such display regarding icons related to operation of the dental unit (see pages 9 and 10 of the Brief),” the Examiner respectfully disagrees.
Sorensen clearly discloses in fig. 9, a menu containing icons related to functions of the dental unit. Sorensen also discloses receiving feeds from the control device relating to the icons and for controlling the instruments in response to the feeds as 

Regarding Appellant’s arguments concerning Sorensen failing to disclose “configuring a dental unit according to a dentist user-specific profile (see page 12 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches each dentist is able to choose and save his own settings for the dental unit on a shared network; the dental unit is configured according to each individual dentist’s preferences (see fig 10 where setting parameters of instruments is shown; also see paragraphs [0009]-[0017], [0044] and [0103]).

Regarding Appellant’s arguments that “[t]here is no suggestion of a computer that configures the dental unit according to a dentist user profile. More particularly, nothing in Sorensen suggests a log in mode for a dentist based on a user-specific physical identification source, wherein the dental unit obtains an operating profile for the dentist via a data communications link to an external record and uses the operating profile to set the operation status of a plurality of instruments, control commands for a foot control device, appearance/location of display icons, or chair positioning (all based 
As noted above, Sorensen clearly discloses displaying the name of the dentist logged into the system (see fig 4, where user name “Dr. Frank” is shown; also see paragraphs [0005] and [0103]). Sorensen also teaches in fig. 9, a menu containing icons related to functions of the dental unit. Sorensen also discloses receiving feeds from the control device relating to the icons and for controlling the instruments in response to the feeds as defined by the user (see paragraphs [0060] and [0066] where controlling operational functions of selected dental instruments is discussed; also see paragraphs [0006], [0018], [0082]-[0088] and [0094]-[0108]). Sorensen further discloses the user profile contains settings relating to the contents of the menu (see fig 10 and paragraphs [0103], [0106]-[0108] where it is discussed that users are permitted to program/preset parameters of instruments; these settings are unique to each user).
Moreover, regarding the dental unit obtaining an operating profile for the dentist via a data communications link to an external record via the user-specific physical identification source, the Examiner notes that Sorensen teaches a multi-user system including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick (physical identification source) as taught by Vigil 

In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which appellant relies (i.e., “there is nothing in Sorensen that teaches or suggests that the dental unit is configured to receive selection data from the user specific operating profile because Sorensen does not teach a portable source identification with settings specific to the dentist obtained from a remote database via a communication link (see page 14 of the Brief),”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that Sorensen teaches a multi-user system provided in that the computer means forms part of a multi-user network including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick (physical identification source) as taught by Vigil as an obvious variation to Sorensen’s teachings of allowing Dentists to log onto a server to program parameters of dental instruments.


Sorensen teaches each dentist is able to choose and save his own settings for the dental unit on a shared network; the dental unit is configured according to each individual dentist’s preferences (see fig 10 where setting parameters of instruments is shown; also see paragraphs [0009]-[0017], [0044] and [0103]).

Regarding Appellant’s arguments that “Sorensen does not teach a portable source identification with settings specific to the dentist obtained from a remote database via a communication link (see page 16 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches a multi-user system including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick (physical identification source) as taught by Vigil as an obvious variation to Sorensen’s 

Regarding Appellant’s arguments that “Sorensen relates to treatment protocols and patient records and not dental unit settings specific to the dentist user (see page 16 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. 

Regarding Appellant’s arguments that “Sorensen does not teach a portable source identification with settings specific to the dentist obtained from a remote database via a communication link (see page 16 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches a multi-user network including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick (physical identification source) as taught by Vigil as an obvious variation to Sorensen’s 

Regarding Appellant’s arguments that “Sorensen only contemplates information stored for treatment of a patient, not dentist operator settings (see page 16 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in.

Regarding Appellant’s arguments that Sorensen “fails to teach obtaining user specific operating profile from a portable source identification card that is able to be shared between multiple dental units (see page 17 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches a multi-user network including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick (physical identification source) as taught by Vigil as an obvious variation to Sorensen’s 

In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which appellant relies (i.e., “dental units can be automatically set to the operation condition of each individual user (see page 17 of the Brief).”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Regarding Appellant’s arguments that “Sorensen however is directed to the patient’s information and not the user specific operating profile for the dentist user, dental assistant user or oral hygienist with the user specific physical identification source as required by the present invention. (see page 17 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches a multi-user network including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick (physical identification source) as taught by Vigil as an obvious variation to Sorensen’s 

In response to applicant's argument that the combination of Sorenson and Kim is inappropriate because Kim is nonanalogous art (see pages 17-18 of the Brief), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim was relied on for teaching that selectively configuring a user interface based on user profile information is known in the art (see paragraphs [0063], [0087] and [0103]), and that it would have been obvious to provide such a selective user interface configuration in Sorensen. Such an enhancement uses prior art elements predictably according to their established functions- an obvious improvement. See KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007). That Kim does not pertain to dental care units as Appellants contend is of no consequence here given the limited purpose for which the reference was cited, namely merely to show that selectively configuring a user interface based on user profile information is known in the art, and that providing such a technique in Sorensen’s dental unit would have been obvious.


Kim discloses selectively configuring a user interface based on user profile information is known in the art (see paragraphs [0063], [0087] and [0103]).

Regarding Appellant’s arguments that “Sorensen does not teach a source identification that is personal to the dentist user where dentist user specific operating profile contains settings for functions linked to the icons of the menu (see page 18 of the Brief),” the Examiner respectfully disagrees.
Sorensen clearly discloses in fig. 9, a menu containing icons related to functions of the dental unit. Sorensen also discloses receiving feeds from the control device relating to the icons and for controlling the instruments in response to the feeds as defined by the user (see paragraphs [0060] and [0066] where controlling operational functions of selected dental instruments is discussed; also see paragraphs [0006], [0018], [0082]-[0088] and [0094]-[0108]). Sorensen further discloses the user profile contains settings relating to the contents of the menu (see fig 10 and paragraphs [0103], [0106]-[0108] where it is discussed that users are permitted to program/preset parameters of instruments; these settings are unique to each user). The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick (physical identification source) as 

Regarding Appellant’s arguments that “Sorensen is again directed to a general network containing treatment protocols and patient information. Whereas the present application requires the user specific operating profile for the dentist user (see page 18 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches a multi-user network including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in.

Regarding Appellant’s arguments that Sorensen “fails to teach obtaining user specific operating profile from a portable source identification card that is able to be shared between multiple dental units (see page 18 of the Brief),” the Examiner respectfully disagrees.
Sorensen teaches a multi-user network including a server computer connected with computer means associated with a number of dental units. Each individual dentist in a dental practice has access to shared data on the server (see paragraphs [0041] and [0110]). As evidenced in fig 4, the system recognizes individual dentists (e.g., Dr Frank) after they log in. The Examiner contends that it would have been obvious to a person having ordinary skill in the art to glean the advantages of utilizing a memory stick 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regarding Appellant’s arguments that “Bouchard fails to suggest a means to modify the dental unit of Sorensen (see pages 18-19 of the Brief),” the Examiner notes that it would have been obvious to an artisan at the time of the invention to include Bouchard’s teachings in the modified Sorensen's user interface and provide a reader (i.e., smart card, RFID, finger print and USB memory stick) in the Sorensen system for reading externally-stored data as a well-known alternative to storing user profile data on a remote server since Bouchard’s teachings of an alternative storage of configuration information in Sorensen’s dental unit system uses prior art elements predictably according to their established functions to yield a predictable result. See KSR, 550 U.S. at 417.

Regarding Appellant’s arguments that the Examiner did not properly evaluate the evidence (see pages 19-30 of the Brief), the Examiner respectfully disagrees. The Examiner contends that the evidence of record is not persuasive.

It is noted that "the PTO must rely upon the applicant to provide hard evidence of commercial success (see MPEP 2145)." In this instance, Appellant has not provided any hard evidence (e.g., sales figures, market share, etc). Examiner notes that gross sales figures do not show commercial success absent evidence as to market share. Appellant merely provided evidence from the perspective of an expert’s assertions. The MPEP teaches, “Inventor’s opinion as to the purchaser's reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention (see MPEP 716.03).”

Examiner further notes that in the event Appellant provides persuasive commercial success declarations, the MPEP teaches “[t]he mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn (see MPEP 2145)." In this instance, the obviousness evidence previously provided outweighs Appellant’s declarations of commercial success.


Conclusion

For the above reasons, it is believed that the rejections should be sustained.

/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174      
                                                                                                                                                                                                  /SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.